      Case 4:18-cv-02011 Document 81 Filed on 04/24/20 in TXSD Page 1 of 2
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                          April 24, 2020
                           UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

AUSTIN VAN OVERDAM,                              §
                                                 §
         Plaintiff,                              §
VS.                                              § CIVIL ACTION NO. 4:18-CV-2011
                                                 §
TEXAS A&M UNIVERSITY, et al,                     §
                                                 §
         Defendants.                             §

                                            ORDER

       Before the Court is Plaintiff’s Motion for Reconsideration. (Doc. No. 77). Plaintiff Austin

Van Overdam asks the Court to reconsider its Order granting Defendant Texas A&M University’s

Motion for Protective Order. (Doc. No. 76). In its Order, the Court quashed Plaintiff’s notice of

deposition for Texas A&M University President Michael Young, finding that Plaintiff failed to

show how President Young’s deposition would be relevant to Plaintiff’s remaining selective

enforcement claim.

       Plaintiff has not provided any new evidence or arguments for why the Court should

reconsider its decision to protect President Young from deposition in this suit. Thus, the Court

DENIES Plaintiff’s Motion for Reconsideration.

       However, because the parties’ interpretations of the Court’s previous Order appear to be in

conflict, the Court will clarify its previous Order. Plaintiff’s only remaining claim is a claim of

selective enforcement under Title IX. (Doc. No. 76, at 1). As the Court stated in its Order, the

relevant question for such a claim is whether Defendant initiated its investigation or punished

Plaintiff because of his gender. Id. at 1–2 (citing Klocke v. Univ. of Tex. at Arlington, 938 F.3d

204, 213 (5th Cir. 2019)). The Court, however, did not foreclose discovery of evidence that falls
      Case 4:18-cv-02011 Document 81 Filed on 04/24/20 in TXSD Page 2 of 2



outside of the time period during which Plaintiff was being investigated. After all, evidence of an

established pattern or practice, or of similarly situated comparators, for example, may be relevant

to the question of whether Defendant initiated its investigation or punished Plaintiff because of his

gender. Such evidence regularly comes from outside of the time period in which Plaintiff was

being investigated.

       The Court did not grant its previous Order solely because President Young’s statements

were made after the time period of Plaintiff’s investigation. Rather, as the Court stated in its Order,

the Court could not find President Young’s deposition relevant to the present case because Plaintiff

failed to “explain how President Young’s actions in 2018 evidence selective enforcement against

Plaintiff in 2016.” (Doc. No. 76, at 2). This does not foreclose other evidence relating to events

that occurred outside of the time period during which Plaintiff was being investigated, as long as

that evidence is relevant to the claim at hand.

       The Court will not opine on the relevance of other evidence or the sufficiency of

Defendant’s objections and responses to Plaintiff’s discovery requests at this time. If parties are

unable to reach agreement on discovery objections, parties may seek relief for those disputes

before this Court separately.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas on this the 23rd day of April, 2020.




                                                       KEITH P. ELLISON
                                                       UNITED STATES DISTRICT JUDGE
